Name: 2002/997/: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 2002 amending the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management
 Type: Decision
 Subject Matter: European construction;  EU finance;  financing and investment;  management;  European Union law
 Date Published: 2002-12-24

 Avis juridique important|42002D09972002/997/: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 2002 amending the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management Official Journal L 349 , 24/12/2002 P. 0034 - 0035Decision of the Representatives of the Governments of the Member States, meeting within the Councilof 20 December 2002amending the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management(2002/997/EU)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL,Whereas:(1) On 12 December 2002 the European Parliament, the Council and the Commission signed an Interinstitutional Agreement extending the Interinstitutional Agreement on the financing of the Convention on the future of the European Union, which was signed on 28 February 2002.(2) The Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management(1) should also be extended from 1 January 2003 until the end of the Convention's proceedings, or until 31 December 2003 at the latest, in accordance with Article 24(2) thereof.(3) A technical adjustment should furthermore be made to the said Decision of the Representatives of the Governments of the Member States, in order to take into account Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(2), which applies as from 1 January 2003,HAVE DECIDED AS FOLLOWS:Article 1The Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management is hereby extended from 1 January 2003 until the end of the Convention's proceedings, or until 31 December 2003 at the latest.Article 2Article 14 of the Decision referred to in Article 1 shall be replaced by the following:"Article 14Internal financial control of the Fund shall be carried out by an official or servant of the General Secretariat of the Council appointed to that end by decision of the Appointing Authority, which shall define the detailed arrangements of such control."Article 3This Decision shall enter into force on 1 January 2003.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 20 December 2002.The PresidentP. S. MÃ ¸ller(1) OJ L 60, 1.3.2002, p. 56.(2) OJ L 248, 19.6.2002, p. 1.